        Case 2:20-cr-00086-MAK Document 55 Filed 11/13/20 Page 1 of 13




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                      : CRIMINAL ACTION
                                              :
                     v.                       : NO. 20-86
                                              :
RICHARD BRYANT                                :



                                     MEMORANDUM
KEARNEY, J.                                                                 November 13, 2020

       Following an extensive evidentiary hearing where we evaluated the credibility of police

officer witnesses and admitted exhibits, we found an arresting officer’s stated reason for

searching Richard Bryant’s car without a warrant on January 11, 2018 lacked credibility. We

further found the United States’ attempt to justify this search as a Terry frisk of a vehicle

unpersuasive and unsupported by the evidence. We suppressed the fruits of the search in our

October 30, 2020 Order and supporting Memorandum with Findings of Fact and Conclusions of

Law. We found the arresting officer’s claims a “strong odor of marijuana” warranted the search

lacked credibility because his partner sitting in Mr. Bryant’s car could not smell the marijuana,

the United States did not present evidence the arresting officer mentioned the smell of marijuana

before searching the car, and the officer only uncovered a small amount of unburnt marijuana

sealed in three layers of protective material. We then considered whether the officers had

reasonable suspicion to believe Mr. Bryant had a weapon concealed in his vehicle and

determined, under the totality of the circumstances, the officers did not have reasonable

suspicion. The United States now asks us to reconsider and again consider the totality of the

circumstances including in another evidentiary hearing where it can show the strong odor of

marijuana almost three years later based on, among other things, a federal agent’s detection of
           Case 2:20-cr-00086-MAK Document 55 Filed 11/13/20 Page 2 of 13




marijuana after our hearing over thirty months after the search. They also ask us to change our

finding of the officer’s credibility. We find no clear error of law, new evidence not available at

our evidentiary hearing, or the need to reconsider to prevent manifest injustice. We decline

reconsidering our detailed Findings and Conclusions of Law or retracting our material credibility

finding.

I.    Background

      Around 8:30 PM on January 11, 2018, police officer Mark Restuccia pulled over Mr.

Richard Bryant for driving with an inoperable headlight. 1 He approached Mr. Bryant’s car.

Mr. Bryant handed over his papers. Officer Restuccia and his partner Officer Nyugen stood on

either side of the car. Neither mentioned smelling marijuana. For unknown reasons, Officer

Restuccia demanded Mr. Bryant exit his car. Mr. Bryant refused. Officer Restuccia opened the

driver’s car door and grabbed Mr. Bryant by the arm. Officer Nyugen jumped in the front

passenger seat and held Mr. Bryant by his left arm and shoulder. Backup officers arrived. Mr.

Bryant exited his car. The officers handcuffed him and placed him in the back of their patrol car.

There is no evidence either officer mentioned marijuana or the risk of a firearm. Officer

Restuccia then went back to Mr. Bryant’s car and searched the passenger compartment. He

noticed a backpack in the backseat and opened it up.

      Officer Restuccia found a firearm and ammunition in the car’s console. He found crack

cocaine and marijuana in two layers of plastic bags in the closed backpack. 2 The officers took

Mr. Bryant to the station where Officer Restuccia made reports and gave an interview in which

he cited the smell of marijuana as the justification for the warrantless search. The

Commonwealth charged Mr. Bryant but dismissed the charges before trial last year. The United

States decided to take up the case.     Mr. Bryant moved before us to suppress the evidence



                                                2
         Case 2:20-cr-00086-MAK Document 55 Filed 11/13/20 Page 3 of 13




discovered in his car, arguing the search violated the Fourth Amendment. 3 The United States

opposed Mr. Bryant’s motion arguing: (1) Officer Restuccia had probable cause to search Mr.

Bryant’s car under the automobile exception because he could purportedly smell the odor of

fresh marijuana emanating from the vehicle; and (2) Officer Restuccia had reasonable suspicion

to “frisk” Mr. Bryant’s vehicle for weapons under Terry v. Ohio. 4

      We held an extensive evidentiary hearing with substantial notice to the parties. We

evaluated Officer Restuccia’s and Officer Nyugen’s testimony. We evaluated exhibits. Neither

party asked to present additional evidence. Mr. Bryant’s counsel specifically asked Officer

Nyugen about the smell of marijuana in the car. Officer Nyugen (in his first time testifying

about the traffic stop) swore he could not smell the marijuana on January 11, 2018.

      We granted Mr. Bryant’s motion to suppress. 5 We first determined the United States did

not establish the automobile exception to the Fourth Amendment’s warrant requirement by a

preponderance of the evidence because several facts cast doubt on Officer Restuccia’s testimony

he could smell a “strong odor” of marijuana. 6 While Officer Restuccia testified he could smell

marijuana from outside the driver’s side window, Officer Nyugen testified he could not smell

marijuana even after he entered the car and knelt on the passenger seat while they awaited

backup. 7 The officers uncovered less than one ounce of marijuana, which was encased in two

layers of plastic, zipped inside a backpack, and unburnt—further calling into question the

possibility Officer Restuccia could smell it from outside of the car. 8 Based on this evidence—

and with the United States electing not to present physical evidence or testimony corroborating

Officer Restuccia’s story—we determined we could not credit Officer Restuccia’s testimony

regarding the “strong” odor of marijuana.




                                                3
         Case 2:20-cr-00086-MAK Document 55 Filed 11/13/20 Page 4 of 13




       We then determined Officer Restuccia did not have a basis to frisk the vehicle for

weapons under Terry v. Ohio because he did not have reasonable suspicion based on articulable

facts to believe Mr. Bryant to be armed and dangerous. 9         We noted at the outset Officer

Restuccia’s story as to why he searched the vehicle has been consistent over the past two years:

he smelled marijuana. 10 Officer Restuccia has never characterized his search of the vehicle as a

“frisk” for weapons, and when he filled out an incident report on the night of the traffic stop, he
                                                                              11
specifically answered “No” in response to the question “Vehicle Frisked?”          We nevertheless

analyzed the totality of the circumstances to determine whether an objective officer would have

reasonable suspicion of Mr. Bryant being armed and dangerous. 12 We considered Mr. Bryant’s

nervousness, his movements before the officers approached his vehicle, his movements after the

officers approached his vehicle, and his refusal to cooperate with officers once they tried to get

him to exit his car—first by ordering him out of the car and then by opening his door and

grabbing his arm and pulling him.13

       Analyzing the totality of these circumstances, we determined a reasonable officer would

not have reasonable suspicion under these sworn facts. 14          We concluded Mr. Bryant’s

nervousness and movements before the police approach were natural responses to a traffic stop,

and his movements after the stop consistent with a person becoming agitated after officers

attempted to remove him from his car during a routine traffic stop. 15 We concluded the officers

did not have reasonable suspicion to frisk Mr. Bryant’s car as supported by our eighty-two

Findings of Fact.

II.    Analysis

       The United States asks we reconsider our October 30, 2020 Order suppressing evidence

of a firearm, ammunition and narcotics seized during the January 11, 2018 search of



                                                4
         Case 2:20-cr-00086-MAK Document 55 Filed 11/13/20 Page 5 of 13




Mr. Bryant’s car. 16 It argues our thirty-three page opinion did not properly address: (1) the

totality of the circumstances evidences Officer Restuccia’s reasonable suspicion to frisk Mr.

Bryant’s car; and (2) the scope of the Supreme Court’s allowance to search Mr. Bryant’s car

under Michigan v. Long and its progeny. The United States further asks we retract or clarify our

specific findings regarding Officer Restuccia’s credibility. Mr. Bryant responds we address

these issues in detail in our thirty-three-page Opinion. 17 Mr. Bryant further argues we should not

retract or clarify our credibility determinations as they relate to Officers Restuccia. We do not

readily find the testimony of dedicated officers unworthy of belief. We carefully considered

Officer Restuccia’s later claim of a “strong odor” of marijuana, as recited to us and as compared

to his partner Officer Nyugen’s more credible testimony of not being able to smell marijuana

when he sat inside the car. We deny the United States’ motion for reconsideration and we

decline to clarify our findings regarding Officer Restuccia’s credibility. 18

       “The purpose of a motion for reconsideration . . . is to correct manifest errors of law or

fact or to present newly discovered evidence.” 19 We may grant the motion only if the United

States can establish: “(1) an intervening change in controlling law; (2) the availability of new

evidence that was not available when we decided the [suppression motion]; or (3) the need to

correct a clear error of law or fact to prevent manifest injustice.” 20 “Because federal courts have

a strong interest in finality of judgments, motions for reconsideration should be granted

sparingly.” 21 A party may not use a motion for reconsideration to raise new arguments it “could

or should have been made in support of, or in opposition to, the original motion.” 22 Nor can it

use the motion to relitigate arguments we have already considered and fully examined. 23 The

United States does not present any “intervening change in controlling law” or “new evidence”

not available at the time of the suppression hearing. Rather, the United States invites us to find



                                                  5
         Case 2:20-cr-00086-MAK Document 55 Filed 11/13/20 Page 6 of 13




we failed to consider the totality of the circumstances and misapplied Michigan v. Long, and thus

committed a clear error of law. We decline its invitation.

       A.       We properly considered the totality of the circumstances.

       Despite the United States’ view we “considered relevant factors in isolation . . . rather

than under the totality of the circumstances,” we did, in fact consider the totality of the

circumstances in determining whether the officers had reasonable suspicion to frisk Mr. Bryant’s

car. We believe our analysis evident from our three separate descriptions of the standard as a

“totality of the circumstances” test 24 and our detailed illustration of five cases in which judges

facing similar facts reached different conclusions regarding whether officers had reasonable

suspicion based on subtle variations in the totality of the circumstances. 25 Nonetheless, we will

address the United States’ concerns in greater detail here.

       In ruling on Mr. Bryant’s motion to suppress, we considered all the evidence presented as

well as the absence of evidence.         We determined the United States presented evidence

establishing: two officers pulled over a Black man driving a registered, not stolen Chevrolet

Impala with one inoperable headlight who reached around in his car in their spotlight before they

reached the side of his car, nervously asked why they had stopped him, handed Officer Restuccia

some of his paperwork, retrieved the rest of his paperwork from his glove box as the officers

watched, became agitated when the officers attempted to remove him from his car, reached for

the glove box while the officers stood on either side of his car, and resisted the officer’s attempts

to pull him out of his car by flailing his arms.

       As we described in our Opinion, the lack of a credible alternative explanations consistent

with the Constitution is telling. The United States did not present evidence establishing, for

example: (1) the Cobbs Creek section of West Philadelphia was a high-crime area in 2018; (2)



                                                   6
         Case 2:20-cr-00086-MAK Document 55 Filed 11/13/20 Page 7 of 13




the officers knew Mr. Bryant’s criminal history; (3) the mobile data terminal search revealed a

stolen or unregistered car; (4) Mr. Bryant or his vehicle matched a description provided in a tip;

(5) Mr. Bryant failed to comply with the officers’ request before they sought to pull him out of

his car; (6) Mr. Bryant appeared to be under the influence of a substance; (7) the officers could

see something suspicious from their vantage point outside the vehicle; or, perhaps most

critically, (8) Officer Restuccia believed Mr. Bryant was armed and dangerous. While we do not

intend the foregoing to be an exhaustive list of the types of evidence capable of tipping the scales

in favor of the United States or a list of evidence necessary for a finding of reasonable suspicion,

we want to illustrate how the absence of evidence weighed on our analysis of the totality of the

circumstances. 26 Simply put, the United States did not present enough “specific and articulable

facts” to allow us to find Officer Restuccia had reasonable suspicion Mr. Bryant was armed and

dangerous when Officer Restuccia searched his car on January 22, 2018. 27

       B.      We properly applied Michigan v. Long.

       The United States points to one sentence in our extensive October 30, 2020 Opinion,

“Mr. Bryant’s reach toward item in the glove box in the officer’s view did not create reasonable

suspicion to believe he had a gun in the center console,” to argue we misunderstood the

“permissible areas to frisk” under Michigan v. Long. 28 The United States misinterprets our

findings. We write to clarify possible confusion.

       As we found, “the Supreme Court in Michigan v. Long extended Terry to allow an officer

to ‘search the passenger compartment of an automobile, limited to those areas in which a weapon

may be placed or hidden . . . if the officer possesses a reasonable belief . . . the suspect is

dangerous and the suspect may gain immediate control of weapons.’” 29 In other words, if the




                                                 7
         Case 2:20-cr-00086-MAK Document 55 Filed 11/13/20 Page 8 of 13




officer has reasonable suspicion, then the officer may search the areas of the passenger

compartment of the suspect’s vehicle where weapon could be placed or hidden.

       We held the officers did not have reasonable suspicion to believe Mr. Bryant to be armed

and dangerous, and thus could not search any area of Mr. Bryant’s vehicle whatsoever, including

the center console. 30 We did not hold the officers had reasonable suspicion to believe Mr.

Bryant was armed and dangerous, but could only search the glovebox.

       The context in which we wrote the sentence the United States identified makes our

holding clear. In its opposition to Mr. Bryant’s motion to suppress and at the suppression

hearing, the United States argued a driver who makes reaching motions after he has already

provided his license, registration, and insurance furnishes the officers with reasonable suspicion

to frisk his vehicle. 31 As we explained, our research revealed judges in this Circuit take a more

nuanced approach. We noted in Colen the driver’s reach toward the center console furnished

reasonable suspicion to search the passenger compartment of the vehicle where the driver:

(1) quickly shut the center console prior to the officers approach; (2) did not open the console in

front of the officers; (3) provided his paperwork to the officers; and (4) reached again for the

center console while the officers were back in their patrol car checking his documents. 32

       We contrasted Colen to Austin, where the court found the driver’s reach toward the car

door did not furnish reasonable suspicion. 33 In Austin, the driver reached toward an area of the

car door and the officers, believing he could be reaching for a weapon, grabbed his arm and

opened the door. 34 Upon opening the door, the officers realized he had been reaching for a cell

phone, not a weapon. 35 Judge Katz held the officers seeing the cell phone in the door dispelled

any reasonable suspicion furnished by the “reaching toward the door.” 36 We explained we

believed Mr. Bryant’s case to be more similar to Austin than Colen because Mr. Bryant



                                                8
          Case 2:20-cr-00086-MAK Document 55 Filed 11/13/20 Page 9 of 13




“reached” to the glove box—an area the officers already observed when Mr. Bryant retrieved his

paperwork—while the officers stood on either side of his car, holding flashlights, with a spotlight

pointed into his car. 37 Unlike in Colen, the officers were not back in their patrol car when Mr.

Bryant began “reaching,” and Mr. Bryant did not reach towards an area blocked from their line

of sight. Rather, like in Austin, he reached toward an area the officers had an opportunity to

observe. With this background, we held the reach toward the glove box did not create reasonable

suspicion, and thus the officers did not have a lawful basis to search Mr. Bryant’s vehicle at all.

We extend our apologies for confusion the phrase “to believe he had a gun in the center console”

caused, but we find this phrase, particularly read in context, does not amount to an error of law at

all, let alone a clear error of law.

        C.      We find no basis to revisit our credibility finding.

        The United States argues “a negative credibility finding is unfair to [Officer Restuccia]

because after the [suppression] hearing occurred, Special Agent Richard Dalley went to the

Philadelphia Police Department and located the marijuana found in [Mr. Bryant’s] car” and

“[d]espite the small quantity of the drug, Special Agent Dally could easily smell the marijuana,

even though it was contained inside a vacuum-sealed bag and additional plastic packaging.” 38

The United States further informs, “Special Agent Dalley reported that his car smelled like fresh

marijuana once he put the vacuum-sealed bag into the back seat. 39”             The United States

essentially asks us to revisit our credibility determination—which we made after an extensive

open court evidentiary hearing featuring the sworn testimony of three witnesses, including

Special Agent Dalley—based on Special Agent Dalley’s unsworn account described in a

footnote to the motion for reconsideration, of a test he performed to recreate the night of January

11, 2018 over thirty months after the traffic stop and days after our suppression hearing. This we



                                                 9
           Case 2:20-cr-00086-MAK Document 55 Filed 11/13/20 Page 10 of 13




cannot do. The test is what did the officers suspect on January 11, 2018; not what a federal agent

thinks in October 2020.

          If, as it seems to suggest, the United States had access to the marijuana uncovered in

Mr. Bryant’s car, they could have sought to present it to the Court to bolster Officer Restuccia’s

testimony regarding its fragrancy. If transporting this evidence to the courthouse filled Special

Agent Dalley’s car with a “strong odor of marijuana,” the United States could have sought to

elicit this testimony from Special Agent Dalley at the hearing. The United States chose not to

offer physical evidence or testimony corroborating Officer Restuccia’s account even though

Mr. Bryant’s suppression motion made abundantly clear he intended to attack the credibility of

evidence regarding the smell of marijuana. 40 The United States chose to offer only the testimony

of Officer Restuccia and the often-directly conflicting testimony of Officer Duy Nyugen, who

swore he did not smell marijuana while he knelt inside Mr. Bryant’s car at the same time.

          We carefully choose our credibility findings. We have no other choice of words to

describe our findings as to Officer Restuccia’s reasons for searching Mr. Bryant’s car, his partner

never having smelled the marijuana, and the relatively small amount of unburnt marijuana

contained in plastic bags inside a zipped backpack. We have no basis to revisit our earlier

finding.

III.      Conclusion

          We deny the United States’ motion for reconsideration of our October 30, 2020 Order

with supporting Memorandum including Findings of Fact and Conclusions of Law.


1
    ECF Doc. No. 45 ¶¶ 4, 7, 10.
2
    Id. ¶ 78.
3
    ECF Doc. No. 28.


                                                10
           Case 2:20-cr-00086-MAK Document 55 Filed 11/13/20 Page 11 of 13




4
    ECF Doc. No. 32; 32 U.S. 1 (1968).
5
    ECF Doc. No. 45.
6
    Id. at 16.
7
    Id. at 17.
8
    Id.
9
    Id. at 17.
10
     Id. at 18-19.
11
     Id.
12
     Id. at 20.
13
     Id. at 25.
14
     Id. at 20.
15
     Id. at 25-26.
16
   While the Federal Rules of Criminal Procedure do not provide for motions for reconsideration,
our Local Rule of Criminal Procedure 1.2 adopts Local Rule of Civil Procedure 7.1(g) for
criminal cases. Under Rule 7.1(g), a party may file a motion for reconsideration or reargument
within ten days of the entry of the judgment concerned. “Absent guidance under the criminal
rules, the Court looks to the jurisprudence under Federal Rule of Civil Procedure 59(e) in
considering [the] motion [for reconsideration].” United States v. Newmark, No. 06-447-1, 2008
WL 2165093, at *1 (E.D. Pa. 2008).
17
     ECF Doc. No. 54.
18
     Id.
19
   Max’s Seafood Café v. Max Quinteros, 176 F.3d 669, 677 (3d Cir.1999); see also United
States v. Henry, No. 06-33-01, 2008 WL 2791540, at *2 (E.D.Pa. 2008) (same).
20
     Henry, 2008 WL 2791540, at *2.
21
   Id. (quoting Continental Casualty Co. v. Diversified Indus., Inc., 884 F. Supp. 937, 943
(E.D.Pa.1995)).
22
     Id.
23
     Id.


                                              11
           Case 2:20-cr-00086-MAK Document 55 Filed 11/13/20 Page 12 of 13




24
     ECF Doc. No. 45 at 18, 22.
25
     See id. at 20-27.
26
   Gov’t of V.I. v. Ashby, 45 V.I. 54, 58-59 (V.I. Terr. Ct. 2002) (considering absence of evidence
in the totality of the circumstances analysis).
27
   Judge Baylson’s analysis earlier this week in United States v. Foushee, No. 19-452, 2020 WL
6582673, at *5 (E.D.Pa. Nov. 10, 2020), presents a good example of how slight variations in the
totality of the circumstances might change our analysis. In Foushee, officers pulled over a car
with tinted windows and a broken taillight. Id. at *1. Unlike here, the United States in Foushee
presented evidence the stop occurred in a high-crime area. Id. at *6. Before the officers’
approach, the passenger of the vehicle began dipping down. Unlike here, where Officer
Restuccia did not testify of a concern for his safety and neither officer testified he believed Mr.
Bryant to be hiding a gun, the officer in Foushee testified these movements appeared consistent
with hiding a gun under the seat based on his thirteen years’ experience as a police officer, which
made him concerned for his safety. Id. As in Mr. Bryant’s case, the officer in Foushee testified
the passenger acted extremely nervous. Id. The passenger gave him his identification, and the
officer recognized him as someone who had fled a traffic stop in the past. Id. The passenger
then attempted to eat a sandwich, but was unable to, which made the officer nervous. Id. Unlike
in Mr. Bryant’s case, where there is no evidence the officers even told Mr. Bryant why they
stopped him, the officer specifically told the passenger his behavior was making him nervous
and thus he was going to briefly detain him. Id. When the passenger exited the vehicle, the
officer looked under the seat—the area the passenger had been ducking toward before the
officer’s approach—and saw a gun. Id. Unlike here, where Officer Restuccia consistently cited
the smell of marijuana as his basis for conducting a full search of the car once he returned to the
station, the officer in Foushee looked under the seat out of a concern for his safety because the
passenger’s conduct made him nervous. Id.
28
     ECF Doc. No. 53 at 7 (quoting ECF Doc. No. 45 at 26).
29
     Id. at 18 (quoting Michigan v. Long, 463 U.S. 1032 (1983)) (emphasis added).
30
     Id. at 27 (“We cannot find reasonable and articulated reasons for a Terry frisk of the car.”)
31
     ECF Doc. No. 32 at 4.
32
  ECF Doc. No. 45 at 21. (quoting United States v. Colen, 482 F. App’x 710, 711–12 (3d Cir.
2012)).
33
     Id. at 24 (citing United States v. Austin, 269 F. Supp. 2d 629, 630 (E.D.Pa. 2003)).
34
     Austin, 269 F. Supp. at 630.
35
     Id.
36
     Id.

                                                   12
           Case 2:20-cr-00086-MAK Document 55 Filed 11/13/20 Page 13 of 13




37
     ECF Doc. No. 45 at 26.
38
     ECF Doc. No. 53 at 2.
39
     Id.
40
   See ECF Doc. No. 28 at 11 (“The officers reported that they detected the odor of raw
marijuana as they approached the Impala . . the lack of specificity renders their allegations
dubious.”); id. (“[I]n this case, it is doubtful the small amount of marijuana, contained in closed
plastic baggies, within a backpack, within the passenger compartment of a vehicle, could have
been smelled by officers approaching the vehicle.”); id. at n.11 (citing and discussing
Philadelphia Inquirer article Philadelphia police are searching more cars for marijuana—but
finding less of it critics say).




                                                13
